 In the Matter of MONTGOMERYWARD&COMPANYandWAREHOUSE-MEN'S UNION,LOCAL No. *206, AFFILIATED WITH I. B. ofT. C., S.& H. of A., A. F. OF L.Case No. R-1863CERTIFICATION OF REPRESENTATIVESAugust 10, 19110On June 24, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding. 'Pursuant to the Direction an electionby secret ballot was conducted on July 19, 1940, under the directionand supervision of the Regional Director for the Nineteenth Region(Seattle,Washington).On July 22, 1940,,the Regional Director, acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report.No objections to theconduct of the ballot or to the Election Report were filed by any ofthe parties.As to the balloting and Us results, the Regional Director reportedas follows:Total on eligibility list___________________________________ 470Total ballots cast ----------------------------------------380Total votes in favor of Warehousemen's Local 206 -----------328Total votes against Warehousemen's Local 206--------------50Total challenged votes -----------------------------------2Total on eligibility list not voting_________________________90By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HERESY CERTIFIED that Warehousemen's Union, Local No. 206,affiliatedwith International Brotherhood of Teamsters, Chaulreurs,Stablemen & Helpers of America, affiliated with the American Fed-eration of Labor, has been designated and selected by it majority ofallmerchandise checkers in the shipping department; receiving clerksin the receiving department; employees on the freight elevators, all124 N L.R. B 96726 N. L. R. B., No. 46.489 490DECISIONSOF NATIONALLABOR RELATIONS BOARDsorters, completers, and packers,but not billers,in the packing andbilling departments; employees of the package-opening department,except authenticators;employees of the central repair unit,exceptthose engaged in office work;employees in the jewelry repair unitengaged in handling merchandise,except watchmakers;employees inthe merchandise division, except timekeepers and employees engagedin taking orders; employees in the supply and multigraph departmentwho fill in and stock supplies; employees who handle merchandise inthe operating, auditing,stock control,and catalog service depart-ments; porters; and employees at the warehouse; of Montgomery Ward& Company at its Portland,Oregon, mail order house and warehouse,excluding supervisory employees, as their representative for the pur-poses of collective bargaining,and that, pursuant to Section 9 (a) ofthe Act, Warehousemen's Union, Local No. 206, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Stablemen&Helpersof America, affiliated with the American Federation of Labor, is theexclusive representative of all such employees, for the purposes ofcollective bargaining in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment.